COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Ronny Puga and Rickey Puga v. Barbara Salesi

Appellate case number:   01-14-00724-CV

Trial court case number: 2011-28575

Trial court:             133rd District Court of Harris County

        The Court requests a response from counsel for appellee to Appellants’ Motion to Stay
Appeal on Account of the Death of Appellee. The response, if any, is due within 10 days of the
date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: November 4, 2014